Citation Nr: 1301651	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  09-15 393A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for traumatic brain injury (TBI).

2.  Entitlement to service connection for a skin disorder, to include as secondary to posttraumatic stress disorder (PTSD) (claimed variously as skin rashes, body sores, and folliculitis/acneform).

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to March 18, 2010.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 2001 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2008 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the above issues.  The Veteran has timely appealed those decisions.

In this case, the Veteran's skin disorder claim was previously before the Board in August 2011 when it was remanded for further development.  That development having been completed, the case has been returned to the Board for further appellate review at this time.

At that time, the Board additionally noted in the Introduction of the August 2011 remand that it was declining to take jurisdiction over the TDIU and TBI claims at that time because there was no evidence that the Veteran had timely submitted a substantive appeal to the August 2010 statement of the case regarding those issues.  

Review of the claims file at this time demonstrates that a substantive appeal, VA Form 9, dated October 29, 2010 was received by VA on November 2, 2010 regarding those issues; the Board notes that October 30, 2010 would have been 60 days after the issuance of the August 2010 statement of the case and that it appears that the VA Form 9 was received 64 days after the issuance of the statement of the case.  

However, there is another statement of the case regarding those two issues that demonstrated an August 30, 2010 date on the front page of that document, but was otherwise dated November 4, 2010 on the subsequent pages in the claims file after the Veteran's substantive appeal.  The Veteran and his representative have asked for reconsideration of the Board's decision to decline jurisdiction as to those issues and has presented argumentation with respect to those issues in informal hearing presentations for the Board at this time.

October 29, 2010 was a Friday, and in light of the Veteran's 60th day in this case falling on a Saturday, the next possible day on which to submit a timely substantive appeal would have been Monday, November 1, 2010; it is not clear when the appeal was postmarked, but resolving doubt in favor of the Veteran, the Board finds that the substantive appeal was timely.  See 38 C.F.R. § 20.200 (2012); see also Rowell v. Principi, 4 Vet. App. 9, 17 (1993); Beryle v. Brown, 9 Vet. App. 24, 28 (1996); Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (the failure to file a timely substantive appeal is not jurisdictional and may be waived by the Board).

The issues of service connection for TBI and a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD precluded him from obtaining and maintaining substantially gainful employment for which his occupational and educational experience would otherwise qualify him as of July 25, 2008, the date he last worked.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, the criteria establishing entitlement to TDIU, effective July 25, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

In light of the favorable decision awarding entitlement to TDIU, no further notice or assistance is needed to aid the Veteran in substantiating his claim.  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

VA will award a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, by reason of his service-connected disabilities.  38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2012).  

If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2012).  In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability, and to the effects of combinations of disability.  38 C.F.R. § 4.15 (2012).  

A TDIU for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  For the above purpose of one 60 percent disability or one 40 percent disability, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a)(1).  

Initially, the Board finds that the Veteran meets the schedular criteria for consideration for TDIU under 38 C.F.R. § 4.16(a).  Specifically, the Board notes that the Veteran filed his claim for TDIU on September 18, 2008 and his PTSD has been evaluated as 70 percent disabling since prior to that date.  Accordingly, the Board finds that the Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  

In determining whether an appellant is entitled to a TDIU, neither the appellant's nonservice-connected disabilities nor advancing age be considered.  

Turning to the evidence of record, the Board notes that the Veteran's TDIU application from September 18, 2008, indicated that he was presently working at the West Palm Beach VA Medical Center as part of the administrative staff; since discharge from the military in 2005, the Veteran had been continuously employed either as a car salesman or as administrative staff.  He contended that he was unable to work because of his PTSD.  He indicated that had finished high school and that he had not had any further education, though the Board notes that he was a combat medic in service, which assumes some level of additional medical training that he has received.  The Veteran stated that his physician and psychiatrist had ordered him to not work and that all the information was in his West Palm Beach VA records.

Review of the Veteran's medical records demonstrates that the Veteran was hospitalized on an inpatient basis from November 10, 2008 to December 1, 2008 at the Miami VA Medical Center; he has been awarded a temporary total evaluation for treatment necessitating convalescence for that period of time.

The Board obtained employment information from the West Palm Beach VA Medical Center in January 2009.  At that time the Veteran was shown to be on leave without pay status since July 25, 2008, though the reason for that status was not indicated on the form.  There were no concessions made by reason of any disability noted on the form.

In a February 2009 letter from his VA physician, Dr. D.D., noted that the Veteran was diagnosed with PTSD with symptomatology including anxious mood, recurrent nightmares, sleep problems, intrusive images, hypervigilance, emotional detachment, isolation, irritability, and increased startle response.  He was assessed as having a GAF of 45, and the VA physician stated that he had "difficulties sustaining employment due to his psychiatric problems."

In July 2009, the Veteran underwent a Vocational Assessment with a private Vocational Rehabilitation Counselor (Vocational Specialist).  After a telephonic interview of the Veteran and a review both his service treatment and post-service VA treatment records noted on the first page of her letter, she concluded that the Veteran was unemployable since June 2008.  She noted that the Veteran had significant psychiatric limitations based on his GAF levels since 2007, though he continued work through his limitations and treatment for his PTSD until 2008.  She noted that a GAF score range of 41-50 is "by definition the inability to maintain or sustain employment" and that therefore the Veteran's GAF of 40 was "by definition [] the inability to work."  She concluded that the Veteran's service-connected PTSD rendered him individually unemployable and that he would be unable to sustain and/or maintain employment as a result of his service-related condition.

The Veteran underwent a VA examination for his PTSD in March 2010, at which time he reported that he was not currently employed and that he had retired in 2008 secondary to his PTSD/TBI.  After examination, the Veteran was diagnosed with PTSD and assigned a GAF of 45.  The Veteran further reported that he was medically retired from the West Palm Beach VA Medical Center as a result of not being able to fulfill his job duties.  The examiner noted that there was total occupational and social impairment due to PTSD because the "Veteran state[d] he was unable to perform at work at the VA and was let go on a medical disability."  As a result of this examination, the Veteran was assigned a 100 percent disability evaluation for his PTSD, effective the date of that examination.

Review of the Veteran's VA treatment records from September 2008 through March 2010 generally reveals continued psychiatric treatment during which he is assessed GAFs ranging from 60 to 40.  The Veteran reported during the period that he was unemployed and that he left his VA position as a clerk because of mental mistakes, and attention, concentration, and memory problems, as well as becoming easily overwhelmed.  In an annual examination in August 2009, the Veteran was noted as being unemployable for a year.

Based on the foregoing, the Board finds that the Veteran is unemployable prior to March 2010.  The Veteran left his position with West Palm Beach VA Medical Center in July 2008 and filed a claim for TDIU in September 2008.  The record reflects that the Veteran has not worked since July 25, 2008 and was considered unemployable from that date by several medical providers.  He has reported several psychiatric symptoms which prevent him from working, including: being easily overwhelmed and attention, concentration and memory problems leading to mental mistakes as a clerk.  The first VA examination in March 2010 since he left his job in July 2008 found him to be unemployable; however, prior to that, a private Vocational Specialist found him to be unemployable due to his PTSD symptoms, as noted above.  The Board finds the Veteran's lay evidence to be competent, credible and probative in this case.  Such evidence is corroborated and confirmed by the March 2010 VA examiner and Vocational Specialist in their opinions.  Thus, by resolving doubt in favor of the Veteran, the Board finds that the Veteran's PTSD precluded obtaining and maintaining substantially gainful employment since July 25, 2008, when the Veteran last worked.  

In reaching the above conclusion, the Board has appropriately applied the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to TDIU, effective July 25, 2008, is allowed, subject to the regulations governing the award of monetary benefits.


REMAND

With respect to the Veteran's skin disorder claim, the Board notes that the previous remand instructed that the Veteran be afforded a VA examination; such an examination was completed in June 2012.  The Board's instructions noted that the examiner be provided the claims file so that such could be reviewed.  The examiner stated in the first line of his report that the claims file was not available for review.  Therefore, the Board finds that the addendum opinion provided by the June 2012 examiner is inadequate and another remand is necessary in order to obtain an opinion which is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order). 

Review of the claims file with regards to the Veteran's TBI claim demonstrates that he underwent a VA examination in February 2008, at which time he did not have any TBI diagnosis.  A February 2009 letter from a VA physician indicates that the 

Veteran has been diagnosed with TBI and post-concussion syndrome, though supporting examination and/or clinical tests are not included.  In light of the February 2009 diagnosis, the claim should be referred to the February 2008 examiner for an addendum opinion.  

Ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Miami VA Medical Center, Gainesville VA Medical Center, or any other VA medical facility, that may have treated the Veteran, since February 2012 and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment or evaluation that he may have received for his claimed TBI or skin disorders, which are not currently of record.  After securing the necessary release forms, attempt to obtain and associate those identified records with the claims file.  If records cannot be obtained and further attempts would be futile, such should be noted in the claims file with a formal finding of unavailability and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Furnish the Veteran's claims file to the June 2012 VA examiner in order to provide an addendum to the June 2012 VA examination report.  The examiner should specifically state in his addendum that the entire claims file has been reviewed, including this REMAND order as well as his previous VA examination report.

Following review of the claims file, the examiner should then opine as to the following:

(a) The examiner is asked to address whether the Veteran's skin disorder more likely, less likely or at least as likely as not (50 percent or greater probability) began in or is caused by the Veteran's military service.  

(b) The examiner is also asked to address whether the Veteran's skin disorder is more likely, less likely or at least as likely as not caused by or related to the Veteran's service-connected PTSD.  The examiner should address the Veteran's contentions that his skin disorder is stress-induced and any other medical evidence which discusses such a potential etiology.

(c) The examiner should also address whether the Veteran's skin disorder is more likely, less likely, or at least as likely as not aggravated (i.e., made permanently worse beyond the normal progression of that disease) by the Veteran's service-connected PTSD.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.  

If the June 2012 VA examiner is unavailable to respond, a comparably qualified examiner can render an addendum which addresses the above.  However, if either the June 2012 examiner or any subsequent examiner indicates that the above cannot be answered without examination of the Veteran, then one should be afforded him.

4.  Furnish the Veteran's claims file to the February 2008 VA examiner in order to provide an addendum to the VA examination report.  The examiner should specifically state in his addendum that the claims file has been reviewed, including this REMAND order as well as his previous VA examination report and the February 2009 letter containing a diagnosis of TBI and post concussion syndrome.

Following review of the claims, the examiner should clarify whether the Veteran has residuals of TBI, and if so, whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) related to or began during military service, to include as a result of taking incoming mortar fire in the Republic of Iraq.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

If the February 2008 VA examiner is unavailable to respond, a comparably qualified examiner can render an addendum which addresses the above.  However, if either the February 2008 examiner or any subsequent examiner indicates that the above cannot be answered without examination of the Veteran, then one should be afforded him.

5.  Following the above development, the originating agency should review the claims file and readjudicate the Veteran's claims of service connection for TBI and a skin disorder.  If any benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


